TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-08-00196-CV



                                The Eden State Bank, Appellant

                                                 v.

                                Colors In Optics, Ltd., Appellee


    FROM THE DISTRICT COURT OF CONCHO COUNTY, 119TH JUDICIAL DISTRICT
       NO. DAC-07-03912, HONORABLE BEN WOODWARD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant, the Eden State Bank, has filed a motion to dismiss this accelerated appeal.

Appellant states that it filed a suit against the appellee in the State of New York that renders moot

the issues in this appeal. The appellee does not oppose this motion. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).




                                              __________________________________________

                                              Bob Pemberton, Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: June 6, 2008